DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The amendment of 09/02/2022 has been entered.
Claim 1 is amended due to Applicant's amendment dated 09/02/2022.  
Claims 1, 9–16, and 19 are pending.

The rejection of claim 19 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 09/02/2022.  
The rejection of claims 1, 9–16, and 19 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato et al. WO-2011021520-A1 in view of Yabunouchi et al. US-20120074395-A1 and Kai et al. WO-2010113761-A1 as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 09/02/2022.  
However, as outlined below, new grounds of rejection have been made in view of Yoon et al. US-20090206741-A1.

Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 7–11 of the reply dated 09/02/2022 with respect the rejection under 35 U.S.C. 103 over Kato et al. WO-2011021520-A1 as set forth in the previous Office action have been fully considered, but they are not persuasive.
Applicant's argument --Applicant argues on pages 8–9 of the reply that Yabunouchi teaches away from symmetric compounds having the same dibenzofuran substituent and the description of the paragraph [0094] cited in the rejection of record as motivation indicates that when the molecular symmetry is reduced by having different dibenzofuran substituents crystallinity is suppressed and yield is improved.  Therefore, Applicant argues that one having ordinary skill in the art would not have been motivated to combine the structures as described in the rejection of record.
Examiner's response -- The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See MPEP § 2145 III.  
While Yabunouchi described compounds that may obtain benefits from asymmetry, the compounds of the primary reference Kato are not required to be symmetric.  Further, Yabunouchi teaches generally the benefits of an aryl group having a dibenzofuran structure in paragraph [0094]: "In addition, an amine compound having an aryl group having a dibenzofuran structure has a large Eg and can effectively block an electron from the light emitting layer, thereby improving the efficiency."  Therefore, it is respectfully submitted that one having ordinary skill in the art would have been motivated to substituted the aryl group (phenyl group) at the position corresponding to Arc in the compound of Kato with a phenyl-dibenzofuranyl group to obtain the benefits taught by Yabunouchi, based on the teachings of Yabunouchi.
Applicant's argument -- Applicant argues on page 9 that Kato and Yabunouchi provide description of broad ranges of compound structures and only in hindsight of the present disclosure could one of ordinary skill navigate the path of selection alleged by the Office.
Examiner's response -- In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  As discussed above and outlined below, the rejections take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure.
Applicant's argument -- Applicant argues on pages 9–10 that Yabunouchi requires that the compounds of formula (2) be present in the second hole transporting layer and cites paragraphs [0037] and [0061] and that Yabunouchi is directed to phosphorescent light emitters, while Kato is not directed to phosphorescent light emitting compounds and cited paragraph [0142].
Examiner's response --  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See MPEP § 2145 III.  
Yabunouchi is relied upon to teach the benefits of an aryl group having a dibenzofuran structure and one having ordinary skill in the art would expect this benefits to be obtained in the hole transport layer of the device of Kato wherein the light emitting layer does not comprise organic metal complexes.  Yabunouchi teaches that the performance improvement is effective irrespective of whether the device emits fluorescence or phosphorescence in paragraph [0056] and teaches exemplary device comprising fluorescent dopants (¶ [0270], [0314]).
Further it is noted that while Kato described specific compounds suitable as the doping material in the light emitting layer that are fluorescent compounds, Kato also specifically recites "…a doping material which can be used in the light emitting layer is not particularly limited…" and recites that examples include organic metal complexes, among others (¶ [0142]), and therefore is open to fluorescent or phosphorescent emission.
Applicant's argument -- Applicant argues on pages 9–10 that Kai teaches an electron blocking layer between a hole transport layer and a phosphorescent light emitting layer and as amended the claims exclude an organic metal complex from the light emitting layer.
Examiner's response -- Wherein the claims exclude an organic metal complex from the light emitting layer was not previously required.  As a consequence, Kai is no longer relied upon in the new grounds of rejection below, instead newly cited secondary reference Yoon et al. US-20090206741-A1 is relied upon to modify Kato to teach the newly amended claim limitations.
Applicant's argument -- Applicant argues on page 10 that Kai and Yabunouchi are directed to EL devices having phosphorescent light emitting layers while Kato is directed to an EL device having a completely different light emitting layer and the energy requirements of the respective devices are different and there can be no logical technical reason why one of ordinary skill would look to Yabunouchi and/or Kai to modify Kato
Examiner's response -- This is not found persuasive for the reasons discussed above.  In short, it is respectfully submitted that Kai and Yabunouchi are directed to EL devices having either fluorescent or phosphorescent light emitting layers and Kai is not longer relied upon.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 9–16, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kato et al. WO-2011021520-A1 (see English language equivalent referred to herein US-20120146014-A1) (hereafter "Kato") in view of Yabunouchi et al. US-20120074395-A1 (hereafter "Yabunouchi") and Yoon et al. US-20090206741-A1 (hereafter "Yoon").
Regarding claims 1, 9–16, and 19, Kato teaches an organic electroluminescence (EL) device comprising one or more organic thin-film layers including at least a light emitting layer, the organic thin-film layers being interposed between an anode and a cathode, in which at least one layer of the organic thin-film layers contains the aromatic amine derivative of formula (I) (¶ [0029]; ¶ [0015]), preferably the hole transporting layer (¶ [0119], ¶ [0121]), which is located between the anode and the light emitting layer (¶ [0113]).  Kato teaches the device may have the layer structure comprising, in order: anode / hole injecting layer / hole transporting layer / light emitting layer / cathode (¶ [0113], [0117], [0118]).  Kato exemplifies compounds of the formula (1) (¶ [0100]) including 
    PNG
    media_image1.png
    319
    469
    media_image1.png
    Greyscale
 (page 52).  Kato teaches the organic EL device comprising the compound of formula (I) possesses the benefits of reduced driving voltage because of its high charge mobility, improved stability of a thin film, and hence lengthening of the lifetime of the organic EL device (¶ [0030]). 

Kato does not specifically disclose a device as described above wherein the Arb is a phenyl-dibenzofuranyl group 
    PNG
    media_image2.png
    148
    285
    media_image2.png
    Greyscale
 instead of the biphenyl-fluorenyl group 
    PNG
    media_image3.png
    204
    373
    media_image3.png
    Greyscale
.  However, Kato teaches Arb of formula (I) is represented by formula (III) 
    PNG
    media_image4.png
    172
    302
    media_image4.png
    Greyscale
(¶ [0058]) and teaches specific examples of Arb including 
    PNG
    media_image2.png
    148
    285
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    204
    373
    media_image3.png
    Greyscale
 (¶ [0082], page 13, page 14).  Further, Kato teaches specific examples of the aromatic amine derivative wherein Arb is 
    PNG
    media_image2.png
    148
    285
    media_image2.png
    Greyscale
 including those on page 113 (¶ [0100]), and compound H-24' (page 281).
Therefore, given the general formula and teachings of Kato, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the Arb biphenyl-fluorenyl group 
    PNG
    media_image3.png
    204
    373
    media_image3.png
    Greyscale
 in the above compound with a phenyl-dibenzofuranyl group 
    PNG
    media_image2.png
    148
    285
    media_image2.png
    Greyscale
 , because Kato teaches the variable may suitably be selected as a phenyl-dibenzofuranyl group 
    PNG
    media_image2.png
    148
    285
    media_image2.png
    Greyscale
  and teach exemplary compounds wherein Arb is a phenyl-dibenzofuranyl group 
    PNG
    media_image2.png
    148
    285
    media_image2.png
    Greyscale
  .  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the hole transport layer of the device of Kato and possess the benefits of reduced driving voltage, improved stability of a thin film, and lengthened lifetime taught by Kato.  See MPEP 2143.I.(B).
The resulting compound would have the structure of 
    PNG
    media_image5.png
    315
    359
    media_image5.png
    Greyscale
.

Kato does not specifically disclose a device as described above wherein the Arc is represented by the formula (III) and is specifically a phenyl-dibenzofuranyl group 
    PNG
    media_image2.png
    148
    285
    media_image2.png
    Greyscale
 .  However, Kato teaches that Arc may be represented by the formula (III) (¶ [0094]) and discloses specific examples of Arc includes phenyl-dibenzofuranyl group 
    PNG
    media_image2.png
    148
    285
    media_image2.png
    Greyscale
  (¶ [0095], page 28).
Yabunouchi teaches an organic EL device comprising a hole transporting layer, wherein the hole transporting layer comprises an amine compound of a formula (2) having at least one dibenzofuranyl group of a formula (3) 
    PNG
    media_image6.png
    120
    242
    media_image6.png
    Greyscale
 (¶ [0037]–[0039]).  Yabunouchi teaches that the molecular symmetry of an amine derivative having at least two kinds of aryl groups each having a dibenzofuran structure can be reduced and accordingly, its crystallization is suppressed and the yield in which the organic EL device is produced can be improved (¶ [0094]).  Further, Yabunouchi teaches that an amine compound having an aryl group having a dibenzofuran structure has a large Eg and can effectively block an electron from the light emitting layer, thereby improving the efficiency (¶ [0094]).  Additionally, Yabunouchi teaches that the compound has a lifetime-lengthening effect because the compound suppresses the injection of an electron into the hole transporting layer (¶ [0094]).  Yabunouchi teaches specific examples of the amine compound of formula (2) including Y1-4 (page 104), Y1-5 
    PNG
    media_image7.png
    480
    439
    media_image7.png
    Greyscale
 (page 104), and Y1-6 (page 105), wherein the dibenzofuranyl group of formula (3) is a phenyl-dibenzofuranyl group 
    PNG
    media_image2.png
    148
    285
    media_image2.png
    Greyscale
 .
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further substitute the modified compound of Kato in view of Yabunouchi 
    PNG
    media_image5.png
    315
    359
    media_image5.png
    Greyscale
 such that Arc with a dibenzofuranyl group, based on the teaching of Yabunouchi.  The motivation for doing so would have been to increase yield, increase efficiency, and increase lifetime, as taught by Yabunouchi.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the phenyl-dibenzofuranyl group 
    PNG
    media_image2.png
    148
    285
    media_image2.png
    Greyscale
 , because it would have been choosing from the specifically exemplified dibenzofuranyl groups in Yabunouchi, which would have been a choice from a finite number of identified, predictable solutions of a dibenzofuranyl moiety useful as in a compound used in the hole transporting layer of the device of Kato and possessing the benefits described above taught by Kato and Yabunouchi.  One of ordinary skill in the art would have been motivated to produce additional dibenzofuranyl groups represented by formula (3) of Yabunouchi having the benefits taught by Yabunouchi in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compound of Kato in view of Yabunouchi has the structure 
    PNG
    media_image8.png
    180
    235
    media_image8.png
    Greyscale
.

Kato in view of Yabunouchi does not specifically disclose wherein the device comprises an additional hole-transporting layer between the hole transporting layer comprising the modified compound of Kato in view of Yabunouchi and the light emitting layer.  
Yoon teaches an organic light emitting device including an electron blocking layer between the emitting layer and the hole injection or hole transport layer having a lowest unoccupied molecular orbital (LUMO) level which is lower than that of the hole injection or hole transport layer (¶ [0009], [0011]).  Yoon teaches that the electron blocking layer traps excess electrons injected from the emitting layer, thereby improving lifetime characteristics of the OLED when compared to devices without the electron blocking layer (Abstract, ¶ [0078]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device of Kato in view of Yabunouchi to additionally include the electron blocking layer of Yoon between the hole transporting layer comprising the modified compound of Kato in view of Yabunouchi and the light emitting layer wherein the lowest unoccupied molecular orbital (LUMO) level of the electron blocking layer is lower than that of the hole transport layer, based on the teaching of Yoon.  The motivation for doing so would have been to improve lifetime characteristics, as taught by Yoon.
The electron blocking layer is between the anode and the light emitting layer and therefore necessarily transporting holes.  Thus, the hole transporting layer comprising the modified compound 
    PNG
    media_image8.png
    180
    235
    media_image8.png
    Greyscale
corresponds to the claimed first hole transporting layer at an anode side and the electron blocking layer of Yoon corresponds to the claimed second hole transporting layer at a cathode side.
The modified device of Kato in view of Yabunouchi and Yoon comprises the following layers, in order: anode / hole injecting layer / first hole transporting layer comprises the modified compound 
    PNG
    media_image8.png
    180
    235
    media_image8.png
    Greyscale
 / second hole transporting layer comprising the compound of Yoon / light emitting layer / cathode.  
The modified device of Kato in view of Yabunouchi and Yoon meets claims 1, 9–16, and 19.
The modified compound of Kato in view of Yabunouchi is an aromatic amine derivative represented by the claimed formula (20) wherein:
	in formula (20), 
		Ar1 represents a group of formula (28);
		Ar2 represents a group of formula (38);
	in formulae (20), (28), and (38),
		R1 is in each case hydrogen;
	in formula (20),
		R2 and R3 are in each case hydrogen;
	k represents 5;
	m represents 4; and
	n represents 3.
The modified compound of Kato in view of Yabunouchi corresponds to the claimed compound 
    PNG
    media_image8.png
    180
    235
    media_image8.png
    Greyscale
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                                                                                                                                                                                                                                /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        



/E. M. D./
Examiner, Art Unit 1786